6 N.Y.2d 749 (1959)
City of Albany, Appellant,
v.
Coplin Yaras, Respondent, et al., Defendants.
Court of Appeals of the State of New York.
Argued January 5, 1959.
Decided April 16, 1959.
John W. Hacker, Corporation Counsel, for appellant.
C. Dickerman Williams and Coplin Yaras, in person, for Coplin Yaras, respondent.
Concur: Chief Judge CONWAY and Judges DESMOND, DYE, FULD, FROESSEL, VAN VOORHIS and BURKE.
Order reversed, with costs in this court and in the Appellate Division, in the following Per Curiam: We hold that the order was appealable to the Appellate Division. Upon this record, the County Judge and the Commissioners of Appraisal may not be removed. (Judiciary Law, § 14; Matter of Hancock, 91 N.Y. 284, 292-293; Matter of Dodge & Stevenson Mfg. Co., 77 N.Y. 101; Matter of Rotwein [Goodman], 291 N.Y. 116, 123; County of Orange v. Storm King Stone Co., 229 N.Y. 460, 467.) The three questions certified [(a), (b) and (c)] are answered as follows: (a) in the affirmative; (b) in the negative; (c) not answered. Motion to strike material from respondent's brief granted to the extent of striking therefrom the material contained at pages 61 to 70; motion otherwise denied.